Citation Nr: 1034758	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the 
right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of the 
left knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to September 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) and 
Board remand.  

The appeal is again remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After a thorough review of the evidence of record, the Board 
concludes that remand is again necessary for the numerous reasons 
described below.

In September 2008, the Board remanded the Veteran's claims for 
additional development.  However, a review of the claims file 
reveals that the RO has failed to comply with the Board's remand 
directives.  RO compliance with remand directives is not optional 
or discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The RO was instructed to contact the Veteran to afford him the 
opportunity to identify or submit additional pertinent evidence 
concerning his right and left knee disorders and to obtain all of 
the Veteran's VA treatment records.  While the RO sent the 
Veteran letters in December 2008 and February 2009 requesting 
that he identify any additional pertinent evidence, the RO failed 
to obtain the Veteran's VA treatment records.  As the evidence 
shows that the Veteran underwent a left knee replacement in 
December 2007, those records are important to determine the 
current severity of his service-connected knee disorders.  
Accordingly, the RO must again request that the Veteran identify 
all pertinent treatment records.  Regardless of whether or not 
the Veteran responds, the RO must obtain all of the Veteran's VA 
treatment records which have not already been associated with the 
claims file.

In addition, the RO was directed to provide the Veteran with a VA 
examination addressing the severity of his service-connected knee 
disorders.  Although examinations were provided in February 2009 
and July 2009, review of the examination reports reveals that the 
VA examinations do not comply with the Board's September 2008 
remand directives and that they are inadequate for rating 
purposes.  Specifically, the February 2009 VA examiner failed to 
address the functional impairment caused by the Veteran's right 
and left knee disorders, as required by DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In addition, although the February 2009 VA 
examiner stated that there was no recurrent subluxation or 
instability in the knees, there is no indication that the 
examiner considered the Veteran's numerous reports of recurrent 
dislocation of the knees and instability.  Further, in the 
February 2009 VA examination report, the VA examiner stated that 
the left knee was not painful on motion, but in a June 2009 
addendum, reported that the left knee was painful on motion.  The 
July 2009 VA examination, which only evaluated the right knee, 
failed to state whether there was any recurrent subluxation or 
instability of the right knee and did not describe the functional 
impairment caused by the Veteran's knee disabilities.  Thus, the 
Veteran must be afforded a new VA examination addressing the 
severity of his service-connected knee disorders.

Last, the most recent supplemental statement of the case, dated 
in August 2009, identifies the issues as entitlement to an 
increased evaluation for chondromalacia of the right knee with 
recurrent dislocation of the patella, currently evaluated as 10 
percent disabling, and entitlement to an increased evaluation for 
chondromalacia of the left knee with recurrent dislocation of the 
patella, currently evaluated as 10 percent disabling.  However, a 
copy of a July 2008 rating decision reflects that the Veteran's 
was awarded a temporary 100 percent disability rating for his 
left knee chondromalacia, effective December 18, 2007, and a 30 
percent evaluation, effective March 1, 2009.  Thus, the most 
recent supplemental statement of the case does not reflect 
consideration of the currently assigned rating for the Veteran's 
left knee chondromalacia.  In addition, the July 2008 rating 
decision references evidence which has not been associated with 
the claims file.  Specifically, the July 2008 rating identifies 
an October 2007 statement from the Veteran, a November 2007 
letter to the Veteran, a February 2008 statement from the 
Veteran, a February 2008 VCAA notice response from the Veteran, a 
December 2007 operative report, and private medical records from 
Westshore Orthopedic Group dated August 2006 through February 
2008.  As the evidence identified by the July 2008 rating 
decision is pertinent to the Veteran's claims, and because the RO 
failed to address the current rating assigned to the Veteran's 
left knee disability, the case must be remanded to obtain such 
evidence and for a supplemental statement of the case addressing 
the correct evaluations.  The RO must also ensure that the 
Veteran's claims file is complete, and contains all rating 
decisions or other adjudicative actions, all correspondence to 
and from the Veteran, and all evidence which has been submitted 
by the Veteran or obtained on his behalf.

Accordingly, the case is remanded for the following action:

1.  The RO must ensure that the Veteran's 
claims file is complete and contains all 
rating decisions and adjudicative actions, 
all correspondence to and from the Veteran, 
and all evidence which has been submitted by 
the Veteran or obtained on his behalf.  In 
addition, the RO must specifically associate 
with the claims file all evidence referenced 
in the July 2008 rating decision, to include 
the October 2007 statement from the Veteran, 
the November 2007 letter to the Veteran, the 
February 2008 statement from the Veteran, the 
February 2008 VCAA notice response from the 
Veteran, the December 2007 operative report, 
and the private medical records from 
Westshore Orthopedic Group dated August 2006 
through February 2008.  The RO must also 
ensure that a temporary file does not exist.  
If a temporary file does exist, the RO must 
obtain the file and associate it with the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain the identified records, the 
RO is unable to secure same, the RO must 
notify the Veteran and his representative and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that it is 
ultimately his responsibility to provide the 
identified information.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  Subsequently, the RO must contact the 
Veteran to provide him an opportunity to 
identify all VA and non-VA medical providers 
who have treated him for his right and left 
knee disorders since January 2004.  After 
obtaining the appropriate authorizations 
where necessary, the RO must obtain copies of 
the related medical records that are not 
already in the claims file.  Whether or not 
the Veteran responds, the RO must obtain and 
associate with the claims file all of the 
Veteran's VA medical treatment records, to 
include all inpatient records, all outpatient 
records, and all operative reports.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and his representative and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that it is ultimately his 
responsibility to provide the identified 
information.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  Thereafter, the RO must schedule the 
Veteran for a new VA joints examination to 
determine the current severity of his 
service-connected right and left knee 
disorders.  The VA claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests and 
studies, to include active range of motion 
testing of each knee, expressed in degrees by 
use of a goniometer, with standard ranges 
provided for comparison purposes, must be 
accomplished, and all clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must note 
whether there is any ankylosis of either 
knee, and if so, the degree at which 
ankylosis occurs.  The examiner must describe 
all symptomatology due to the Veteran's 
service-connected right and left knee 
disorders.  The examiner must state whether 
there is any additional functional impairment 
due to weakness, excess fatigability, 
incoordination, limitation of motion, or pain 
due to repeated use or flare-ups, and whether 
such functional impairment causes additional 
limitation of motion and at what degree.  The 
examiner must also indicate whether there is 
any recurrent subluxation or lateral 
instability of the Veteran's right and left 
knees, and if so, whether it is slight, 
moderate, or severe.  The examiner must take 
into consideration and discuss the Veteran's 
numerous reports of recurrent dislocation and 
instability when addressing the issue of 
whether there is any recurrent subluxation or 
instability in the knees.  With respect to 
any subjective complaints of pain, the 
examiner must comment on whether pain is 
visibly manifested on movement of each knee, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service-
connected right and left knee disorders, the 
presence or absence of changes in condition 
of the skin indicative of disuse due to the 
service-connected right and left knee 
disorders, and the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional impairment 
due to pain attributable to the service-
connected right and left knee disorders.  The 
rationale for each opinion expressed must 
also be provided.  If the requested 
opinion(s) cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of the scheduled VA 
examination must be placed in the Veteran's 
claims file.

5.  The RO must review the examination report 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims for entitlement to an increased rating 
for right knee chondromalacia with recurrent 
dislocation of the patella, currently 
evaluated as 10 percent disabling, and 
entitlement to an increased evaluation for 
left knee chondromalacia with recurrent 
dislocation of the patella, currently 
evaluated as 30 percent disabling, must be 
readjudicated.  The RO must ensure that the 
correct disability evaluations are considered 
in the readjudication, and must also address 
whether increased ratings are warranted for 
each period on appeal since the Veteran filed 
his claim in February 2004.  The RO must also 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, 38 
C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the knee joint, and 38 C.F.R. § 
4.59 regarding painful motion of the knee 
joint.  See Deluca v. Brown, 8 Vet. App. 202, 
206 (1995).  If the claims remain denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


